UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-1489


ZELEKE YONAS-AGA,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 26, 2016                  Decided:   August 4, 2016


Before TRAXLER and KEENAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner. Benjamin C. Mizer, Principal Deputy,
Kiley Kane, Senior Litigation Counsel, Robert Michael Stalzer,
OFFICE   OF  IMMIGRATION  LITIGATION,  Washington,  D.C.,  for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Zeleke     Yonas-Aga,     a    native     and       citizen      of    Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    (Board)    dismissing      his     appeal      from       the    Immigration

Judge’s denial of his requests for asylum and withholding of

removal.     We have thoroughly reviewed the record and conclude

that the record evidence does not compel a ruling contrary to

any   of     the     agency’s       factual     findings,            see     8   U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports

the Board’s decision, INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).     Accordingly, we deny the petition for review for the

reasons    stated    by   the   Board.        See    In   re     Yonas-Aga       (B.I.A.

Apr. 8, 2015).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument     would     not     aid    the    decisional

process.

                                                                      PETITION DENIED




                                         2